NO. 4-06-0445           Filed 8/22/07

                      IN THE APPELLATE COURT

                              OF ILLINOIS

                          FOURTH DISTRICT

                                        ) Direct Administrative
 THE SANGAMON COUNTY SHERIFF'S          ) Review of the
 DEPARTMENT,                            ) Illinois Human Rights
           Petitioner-Appellant,        ) Commission
           v.                           ) No. 1999SF0713
 THE STATE OF ILLINOIS HUMAN RIGHTS     )
 COMMISSION; DONNA FELECCIA, and RON    )
 YANOR,
                                        )
           Respondents-Appellees.
_________________________________________________________________

          JUSTICE KNECHT delivered the opinion of the court:

          Petitioner, the Sangamon County Sheriff's Department

(Sheriff's Department), appeals an order of the Illinois Human

Rights Commission (Commission), finding the Sheriff's Department

strictly liable for respondent Ron Yanor's sexual harassment of

respondent Donna Feleccia.    We reverse.

                             I. BACKGROUND

          On June 15, 1999, respondent Donna Feleccia filed a

charge of discrimination with the Illinois Department of Human

Rights (Department of Human Rights) alleging she had been

sexually harassed.   On August 19, 1999, Feleccia filed an amended

charge alleging (1) sexual harassment on or about February 1,

1999, with a retaliatory motivation; (2) sexual harassment on or

about February 1, 1999, that "created a hostile, embarrassing,

and intimidating work environment"; and (3) "[d]ifferent terms
and conditions continuing to August 18, 1999, because of

retaliation," which occurred at such a time to raise the

inference of retaliatory motivation.    Feleccia named petitioner

Sheriff's Department and respondent Ron Yanor as respondents in

the amended charge of discrimination.

          On July 18, 2000, the Commission filed a four-count

complaint against the Sheriff's Department and Yanor.   Count I

alleged that the Sheriff's Department was an "employer" within

the meaning of section 2-101(B)(1)(b) of the Illinois Human

Rights Act (Act) (775 ILCS 5/2-101(B)(1)(b) (West 2000)) and

Yanor was an "employee" within the meaning of section 2-101(A) of

the Act (775 ILCS 5/2-101(A) (West 2000)).   Count I further

alleged Feleccia was "aggrieved by practices of retaliation and

sexual harassment discrimination prohibited by [s]ections 6-

101(A) and 2-102(D) of the Act."   Specifically, count I alleged

that (1) in December 1998, Feleccia opposed sexual harassment by

declining Yanor's request to have sex with him; (2) that on

February 1, 1999, Yanor wrote a ficticious letter addressed to

Feleccia that stated she may have been exposed to a communicable

or sexually transmitted disease; and (3) the Sheriff's Department

harassed Feleccia in retaliation for opposing sexual harassment,

in violation of section 6-101(A) of the Act.   Count II adopted

the same allegations as count I but was directed at Yanor.

          Counts III and IV realleged the allegations in count I


                              - 2 -
and alleged Yanor sexually harassed Feleccia by engaging in the

following acts: (1) kissing her on November 19, 1998; (2)

delivering a coffee cup with candy in it to Feleccia's home in

December 1998; (3) asking her if she wanted to have sex with him

in December 1998; and (4) sending Feleccia a ficticious letter

that stated she may have been exposed to a communicable or

sexually transmitted disease.   Moreover, counts III and IV

alleged the conduct created a hostile, intimidating, and

offensive work environment.   Those counts further alleged the

Sheriff's Department and Yanor sexually harassed Feleccia in

violation of section 2-102(D) of the Act and that the Sheriff's

Department was strictly liable for Yanor's actions because Yanor

was a member of management.

           On November 13, 2000, the Sheriff's Department filed

its verified answer.   The Sheriff's Department denied it sexually

harassed plaintiff and also denied strict liability should be

imposed.   Additionally, the Sheriff's Department set forth the

following two affirmative defenses: (1) Feleccia failed to use

the complaint procedure, i.e., the Sheriff's Department had a

policy against sexual harassment in place at all relevant times

and Feleccia did not initially report any of the first three

incidents alleged in counts III and IV all of which occurred

outside the workplace or were without witness, and (2) the

Sheriff's Department took prompt remedial action, i.e., the


                                - 3 -
Sheriff's Department launched an extensive investigation and took

prompt remedial action against Yanor after learning he authored

the ficticious letter.

Feleccia and Yanor settled; however the case against the

Sheriff's Department continued.

           The record reveals the following.    Feleccia, now known

as Donna Scroggin, has worked at the Sheriff's Department since

1992.   Feleccia is a clerk in the records department, and in 1998

and 1999, her job was to enter data on warrants and orders of

protection into the computer system.     Lieutenant Sandra Hinsey,

the highest ranking individual in the records department, was

Feleccia's supervisor.

           Feleccia met Yanor in 1992.    Feleccia testified at the

hearing before the administrative law judge (ALJ) that Yanor

first sexually harassed her in November 1998 when he called her

to go to Chantilly Lace, a local bar, after the annual "cigar

dinner" the sheriff holds each year.     Yanor allegedly stated a

group of people were going to Chantilly Lace.     Feleccia agreed to

go because "we were friends" and she mistakenly thought Yanor's

wife would be with him.   Yanor picked her up and when they got to

the bar no one else Feleccia knew was there.     Only one other

person Feleccia knew showed up, and Feleccia became uncomfortable

and asked Yanor to take her home.   Yanor agreed to take her home.

When Feleccia tried to get out of the car, Yanor grabbed her arm


                               - 4 -
and asked for a kiss.    Feleccia responded "no, you're married."

Yanor asked again and would not let go of her arm.    Feleccia told

Yanor "we're just friends."    Again, Yanor would not let go of her

arm, so she gave him a kiss and she then went up to her house.

Feleccia stated the next time Yanor harassed her was in December

1998, when Yanor showed up to her house with a Christmas cup with

candies in it.    Feleccia's children answered the door and let him

in.   Yanor was on duty at the time.

            The next incident occurred at Feleccia's friend

MerriEllen King's December 1998 office Christmas party held at

Chantilly Lace.    Yanor was at the bar and Feleccia just said "hi"

to him.   Both Feleccia and King testified that Yanor glared at

Feleccia while they danced.    Eventually Yanor asked Feleccia if

she wanted to dance with him, to which she responded "no."

According to King, she and Feleccia left because Feleccia felt

uncomfortable.    Later, Feleccia told King that Yanor had been

stopping by her desk at work and asking her to go out with him.

According to Feleccia, the next incident, also in December 1998,

occurred when Yanor stopped by her desk when she was by herself

and asked if she "would like to go to a motel with him for the

night."   Feleccia said "no" and told him "[w]e will always just

be friends" and "you're married.    I've always told you just

friends."

            On February 5, 1999, Feleccia received a envelope on


                                - 5 -
her desk.    The envelope contained a letter, dated January 29,

1999, which stated the following:

                 "This is to inform you that you may have

            recently been exposed to a communicable or

            sexually transmitted disease.    A confidential

            source who has tested positive has brought

            this matter to our attention.

                 To insure your privacy, your file has

            been assigned a control number of #A23759.

            Please refer to this in future

            correspondence.

                 It is important that you schedule a

            screening within the next 7 days.    Please

            contact your local public health office for

            an appointment.    This service is provided at

            no cost to you."

The letter appeared to be on Illinois Department of Public Health

letterhead.

            Feleccia "read it, and *** started shaking.      And [she]

didn't want anybody to see [her] cry, so [she] went to ***

Lieutenant [Hinsey]" and handed her the letter.      As stated,

Hinsey was Feleccia's supervisor.      She was also one of two

individuals in the office whom employees were to go to for

complaints of sexual harassment.


                                  - 6 -
          Hinsey and Feleccia left the office and took the letter

to the Department of Public Health, where they learned the letter

did not come from there.   On their way back to their office,

Hinsey asked Feleccia if it could have been Deputy Dale Newsome

or Yanor who wrote the letter.    Feleccia did not think it was

either of them.   Feleccia mentioned no previous history with

Yanor other than joking around at the office.      Upon returning to

the office, they showed the letter to Chief Tony Sacco, who said

there would be an investigation.    Hinsey told Feleccia to act

normal and not say anything about the matter until the

investigation was completed.   Following an investigation by

internal affairs, it was determined that Yanor was the author of

the letter.   Yanor later admitted writing the letter but claimed

it was a practical joke.   Sergeant Stephen Meyer, who conducted

the investigation for the Sheriff's Department, informed Sheriff

Neil Williamson of his conclusion that the complaint of sexual

harassment had been substantiated.       Nobody discussed the letter

with Feleccia between February 5, 1999, the day she received the

letter, and May 25, 1999, the day she was informed the author of

the letter had been identified.

          After learning the identity of the author of the letter

had been discovered, Feleccia went to Sergeant Meyer to find out

who it was.   He informed her that it was Yanor.     When asked by

Feleccia what kind of discipline Yanor received, Meyer told


                                 - 7 -
Feleccia she would have to go to Sheriff Williamson.    Feleccia

went to Sheriff Williamson, who informed her that "he gave him as

many days as he could without the merit board finding out."     On

May 18, 1999, Sheriff Williamson had informed Yanor that he was

suspended for four days without pay to be served consecutively by

June 11, 1999.    Williamson had also talked to the Department of

Public Health.    Feleccia perceived that Sheriff Williamson talked

to the Department of Public Health so that it would not press

charges.    However, the Department of Public Health did refer the

matter to the Sangamon County State's Attorney's office for

possible prosecution, but no prosecution ever occurred.

According to Feleccia, Williamson also told her not to go to the

media, bring sexual-harassment charges, or to go anywhere near

Yanor or talk to him.    After the meeting with Williamson,

Lieutenant Hinsey and Feleccia went back to the office, where

Feleccia informed Hinsey she was not happy with the discipline

Yanor received.    She felt he should have been punished more

severely.    Feleccia "felt insignificant and not important"

because nothing more was done.    She and Hinsey went to talk to

Sacco to see if anything else could be done, but Sacco said they

could not discipline Yanor twice.

            Feleccia stated Deputy Newsome had called her and told

her that he heard her affair with Yanor went wrong.    She said he

was wrong but she could not discuss this.    This supposedly


                                 - 8 -
occurred within 24 hours of receiving the purported Department of

Public Health letter that was actually from Yanor.   Feleccia

stated that on that same day, her coworker Janet Edwards heard

Deputy McNamara say he heard Feleccia got a disease and he wanted

to know what it was.

          Feleccia remarried and her new husband's ex-wife worked

for the city.   The ex-wife went to Feleccia's husband's home one

day and told him and his daughter that Feleccia had acquired AIDS

from a deputy at her job.   Feleccia went to the Sheriff and he

said there was nothing he could do about the rumors.   This

occurred in the summer of 2000.

          According to a June 15, 1999, memo from Mike Walton,

the director of support services at the Sheriff's Department,

Chief Sacco met with Feleccia and Walton on June 10, 1999.     At

that meeting, Feleccia advised them she was not happy with the

discipline imposed on Yanor and that she believed more should

have been done to punish Yanor as the incident was being talked

about by people throughout the Sheriff's Department.   Sacco

advised Feleccia that nothing more could be done as far as the

Sheriff's Department punishing Yanor went, and the incident had

been reported to the Sangamon County State's Attorney by the

Illinois Department of Public Health.   Feleccia informed Sacco

that this had been going on with Yanor since 1998 and there have

been several incidents.   Sacco stated she should have come


                               - 9 -
forward at the time of the incidents and made the Sheriff's

Department aware of them so actions could have been taken to stop

the behavior.   Sacco asked Feleccia to document all the previous

incidents in writing and send them to him.    According to Sacco's

testimony before the ALJ, Feleccia never documented these

incidents in writing to him.

          The evidence showed that in 1998 and 1999, Yanor was

one of two sergeants on the second shift.    His duties were to

assist the lieutenant when he was there in the overall operation

of the second shift in relation to making service calls and

things of that nature.   Yanor or the other sergeant was in charge

of the shift when the lieutenant was not on duty, at which times

they were in charge of 10 deputies.     Only Lieutenant Hinsey made

decisions regarding Feleccia's duties or had control over her

working conditions.   Yanor did not have any supervisory

responsibilities over Feleccia, nor did he have the ability to

impact her working conditions.   Moreover, Yanor did not have any

role in Lieutenant Hinsey's appraisal reports on Feleccia's job

performance.

          Feleccia continued to work in her job throughout all of

the alleged incidents.   Her working conditions did not change.

Lieutenant Hinsey did not notice any changes in Feleccia's work

habits or performance, nor did she receive any complaints from

Feleccia about having difficulty with her work.


                               - 10 -
           According to Feleccia, she had been seeing a

psychiatrist since 1996.   She took Paxil "for anxiety, for work

stress."   After receiving Yanor's letter, Feleccia increased the

frequency of her visits to the psychiatrist and the dosage of her

medication was doubled.    Her psychiatrist instructed her to begin

seeing another psychiatrist because he worked for the county.

The new psychiatrist changed her medication because she "couldn't

control the anxiety and paranoia at work" and also put her on

sleeping medication.   Feleccia was relieved when she found out

the letter was not true but stated "it was horrible."     She lost

sleep and missed days of work because of the incident.    Feleccia

admitted she had a panic attack at work prior to receiving the

letter from Yanor and that was when she first sought treatment by

a psychiatrist.

           Following a hearing, the ALJ issued a decision

recommending that both the sexual harassment and retaliation

claims be dismissed with prejudice.     The ALJ concluded Feleccia

"failed to establish a prima facie case of sexual harassment in

that [she] failed to show the conduct at issue had the purpose or

effect of substantially interfering with [her] work performance

or created an intimidating, hostile[,] or offensive working

environment."   The ALJ also concluded Feleccia "failed to

establish a prima facie case of retaliation in that the record

did not establish either an actual 'protest' of sexual harassment


                               - 11 -
or a causal link between any alleged complaint of harassment and

any adverse act."    As part of his decision, the ALJ found Yanor

never held supervisory duties over Feleccia.   He "had no role in

giving [Feleccia] orders as to how she should perform her work in

hiring, firing, demoting[,] or disciplining any of the civilian

employees in the records department."   The ALJ also found the

November and December 1998 incidents were outside the 180-day

period for reporting incidents of sexual harassment.

          On November 3, 2003, Feleccia filed exceptions to the

ALJ's recommended order and decision.   The Commission filed its

initial decision on August 31, 2004, and a modified order and

decision on November 22, 2004.   The Commission disagreed with the

ALJ's finding that the November and December 1998 incidents were

barred and thus not able to be viewed as part of Feleccia's proof

and reversed the ALJ's recommendation to dismiss the sexual-

harassment charge.   As to the specific incidents, the Commission

concluded the following.   The November 1998 incident where Yanor

grabbed Feleccia's arm and did not let her exit the vehicle was

"a sexual request by a supervisor tied with a physical threat of

force; an action clearly sufficient to establish sexual

harassment."   Moreover, "Yanor's December 1998 request to spend

the night in a motel with [Feleccia] clearly implies a request to

have sexual intercourse.   These acts, namely, the forcible

request for a sexual favor and the motel request, constitute


                               - 12 -
sexual harassment."   The Commission further stated "[w]e find

that Yanor's conduct, specifically his unwelcome sexual advances

and forged Department of Public Health letter, had the effect of

substantially interfering with [Feleccia's] work performance and

created an intimidating, hostile[,] and offensive working

environment."   The Commission sustained the recommendation that

the retaliation charge be dismissed, finding that Feleccia did

not present "evidence of adverse employment actions in

retaliation for opposing sexual harassment."   The Commission

noted Sheriff Williamson told Feleccia not to go to the media and

not to press sexual-harassment charges or go near Yanor.    The

Commission also noted Chief Sacco told Feleccia the punishment

was complete and Yanor could not be punished twice after Feleccia

replied she thought the punishment was too light.   The Commission

found the Sheriff's Department's "conduct reprehensible, where

they not only failed to take reasonable corrective action, but

also where [it] told [Feleccia] not to press charges or go near

Yanor."   Finally, the Commission also remanded the matter for a

determination of damages, attorney fees, and costs.

           Upon remand, the ALJ recommended an award of $10,000

damages from which $3,500 would be deducted because of Feleccia's

settlement with Yanor and $11,137.50 in attorney fees, $1,593.75

in paralegal fees, and costs of $685.03.   On January 3, 2006, the

Commission adopted this recommendation and entered a final order


                              - 13 -
in which it concluded Feleccia timely filed her charge, she

established "that Yanor committed a variety of sexually harassing

acts that cumulatively constitute[d] a hostile work environment,"

and the Sheriff's Department was strictly liable for Yanor's

conduct because he was a supervisor even though he was not

Feleccia's supervisor and he did not have the authority to affect

the terms or conditions of Feleccia's work.   The order listed the

Department of Human Rights as an additional party of record and a

copy of the order was delivered to the Department of Human

Right's chief legal counsel.

          The Sheriff's Department filed an application for

rehearing.    The Commission denied the application, again listing

the Department of Human Rights as an additional party of record.

Thereafter, the Sheriff's Department timely filed its petition

for review with this court.    The petition named the Commission,

Feleccia, and Yanor as respondents to the action but did not name

the Department of Human Rights.

                            II. ANALYSIS

          The Sheriff's Department argues that the Commission

erred by (1) imposing strict liability on the Sheriff's

Department for Yanor's conduct, (2) considering unreported acts

by Yanor that occurred outside the 180-day jurisdictional period,

and (3) finding Feleccia established actionable sexual

harassment.   The Commission responds that (1) this action should


                               - 14 -
be dismissed because the Sheriff's Department failed to name the

Department of Human Rights as a respondent in its petition for

review; (2) the Commission correctly concluded that Feleccia

established sexual harassment in violation of the Act; and (3)

the Sheriff's Department is strictly liable for Yanor's sexual

harassment of Feleccia.

     A. Should This Action Be Dismissed for Failure To Name
            the Commission on the Petition for Review?

          The Commission correctly notes that petitioners must

strictly comply with statutory requirements for seeking review of

administrative decisions or their appeals may be dismissed.    Our

supreme court has held that administrative-review actions involve

the exercise of "special statutory jurisdiction."    ESG Watts,

Inc. v. Pollution Control Board, 191 Ill. 2d 26, 30, 727 N.E.2d

1022, 1025 (2000).    "When a court is exercising special statutory

jurisdiction the language of the act conferring jurisdiction

delimits the court's power to hear the case.   A party seeking to

invoke special statutory jurisdiction thus 'must strictly adhere

to the prescribed procedures' in the statute."    ESG Watts, Inc.,

191 Ill. 2d at 30, 727 N.E.2d at 1025, quoting McGaughy v

Illinois Human Rights Comm'n, 165 Ill.2d 1, 12, 649 N.E.2d 404,

410 (1995).

          Supreme Court Rule 335 sets forth the procedures for a

statutory direct review of an order by an administrative agency.

155 Ill. 2d R. 335.   Rule 335(a) states "[t]he petition for

                               - 15 -
review shall be filed in the Appellate Court and shall specify

the parties seeking review and shall designate the respondent and

the order or part thereof to be reviewed.   The agency and all

other parties of record shall be named respondents."    155 Ill. 2d

R. 335(a).   The Commission argues the Sheriff's Department did

not comply with Rule 335 because it did not designate the

Department of Human Rights as a respondent in the petition for

review.   The Sheriff's Department responds that the Department of

Human Rights is not a party of record in this case.    We agree

with the Sheriff’s Department.

          The Commission relies on a number of statutes and

administrative rules, along with our supreme court's decision in

McGaughy, 165 Ill. 2d 1, 649 N.E.2d 404, as support that this

appeal must be dismissed for the Sheriff Department's failure to

name the Department of Human Rights on the petition for review.

See 775 ILCS 5/8-105(A)(3) (West 2004) (approval of a settlement

shall be accomplished by an order, served on the parties and the

Department); 56 Ill. Adm. Code §§5300.640(b), 5300.730(a)(3)(A)

(Conway Greene CD-ROM June 2003) (an answer, supplemental answer,

or motion to dismiss or response thereto shall be served on the

Department); 56 Ill. Adm. Code §5300.730(a)(3)(B) (Conway Greene

CD-ROM June 2003) (a motion to amend the pleadings must be served

on Department).   The Commission also notes that in situations

where the Department of Human Rights filed the complaint, it may


                              - 16 -
file a motion with the Commission seeking leave to amend the

complaint (56 Ill. Adm. Code §5300.650(a) (Conway Greene CD-ROM

June 2003)) and may move for entry of an order permitting it to

file a response to a motion to dismiss (56 Ill. Adm. Code

§§5300.640(b), 5300.730(b) (Conway Greene CD-ROM June 2003)).

          The Commission further points out that its final order

and the order denying rehearing both named the Department of

Human Rights as a party of record.    However, the Department of

Human Rights does not become a party of record solely because the

Commission’s final order states the Department of Human Rights

was an additional party of record.    See Burgess v. Board of Fire

& Police Commissioners of the City of Quincy, 209 Ill. App. 3d

821, 829, 568 N.E.2d 430, 435 (1991).    "An administrative agency,

such as the Commission, obtains its power to act from the

legislation creating it and its power is strictly confined to

that granted in its enabling statute."    Gilchrist v. Human Rights

Comm'n, 312 Ill. App. 3d 597, 601, 728 N.E.2d 566, 570 (2000).

Neither the Commission or Feleccia, nor our independent research,

has led us to a statute that gives the Commission the power to

make the Department of Human Rights a party of record.    In fact,

the cases and administrative rules cited by the Commission and

Feleccia lead us to conclude the Department of Human Rights is

not a party of record.

          In McGaughy, our supreme court consolidated two cases


                             - 17 -
involving appeals from the Commission's review of decisions by

the Department of Human Rights to dismiss charges.     McGaughy, 165

Ill. 2d at 4-6, 649 N.E.2d at 406-07.    In each of the cases

before the court, the petitions for review failed to name the

Department of Human Rights as a respondent.    The supreme court

concluded that "neither petitioner fully complied with the

requirement of Rule 335(a)."    McGaughy, 165 Ill. 2d at 8, 649

N.E.2d at 408.   In coming to its conclusion to dismiss both

appeals, the court noted that Rule 335(a) was made applicable to

the cases before it by section 8-103 (775 ILCS 5/8-103 (West

2004)) of the Human Rights Act, which requires the Department of

Human Rights to be named as a respondent when the Commission

reviews the Department of Human Rights' decision to dismiss a

charge.   McGaughy, 165 Ill. 2d at 7, 649 N.E.2d at 408.    The case

before us does not involve the review of the Department of Human

Rights’ decision to dismiss a case.     Thus, McGaughy and the

statute that made Rule 335 applicable to it are not instructive

in this case.

            The Sheriff's Department contends the case of In re

Toledo, 312 Ill. App. 3d 131, 726 N.E.2d 43 (2000), supports its

position.   In Toledo, the Attorney General contended the

Department of Human Rights should be dismissed from that appeal

because it was neither the agency whose order was the subject of

the appeal nor a party of record to the proceedings before the


                               - 18 -
Commission.   Toledo, 312 Ill. App. 3d at 136, 726 N.E.2d at 47.

The court dismissed the Commission from the appeal because "the

Commission was the final decision maker who acted as the

'administrative agency' whose order both affected 'the legal

rights, duties[,] or privileges of parties' and terminated the

proceedings before it (735 ILCS 5/3-101 (West 1998)), and *** the

Department [of Human Rights] was not a party of record to the

proceedings before the Commission." (Emphasis in original.)

Toledo, 312 Ill. App. 3d at 136, 726 N.E.2d at 47-48.    The

Commission distinguishes Toledo from the case before us on the

ground that in Toledo the Commission did not name the Department

of Human Rights as a party of record as it did here.    However, we

have already stated that the Commission does not have the

authority to do that.   Moreover, we note the Commission’s form

entitled "Information for litigants before the Human Rights

Commission" states the following:

          "Any answer, supplemental answer, motion to

          dismiss or response thereto, motion to amend

          the complaint and motion to allow a

          Department employee to testify at hearing

          must be served on the Department of Human

          Rights (which is a separate state agency from

          the Commission) as well as upon the parties.

          Copies of other motions and all discovery


                              - 19 -
          requests and responses need not and should

          not be sent to the Department, unless the

          Department is a named party on the

          complaint."   (Emphasis in original.)

          Here, the Department of Human Rights filed the

complaint but is not a named party on the complaint.   Further, a

review of the record shows the Department of Human Rights did not

have anything to do with the case after filing the complaint, and

previous Commission orders reflect that by not listing the

Department of Human Rights as a party of record or serving copies

of its orders upon it (see November 30, 2000, February 28, 2001,

May 23, 2001, August 15, 2001, September 4, 2002, October 10,

2002, April 30, 2003, and December 1, 2004, orders).   We do

acknowledge that several orders were served on the Department of

Human Rights, including at least two that named it and its chief

counsel as additional parties of record (January 3, 2006, order

and decision and April 26, 2006, denial of petition for

rehearing).   We also note the Commission’s order and decision of

August 31, 2004, and modified order and decision from November

22, 2004, do not name the Department of Human Rights as a party

of record but copies of the orders were delivered to its chief

legal counsel.   The caption on all of these orders does not list

the Department of Human Rights as a party.

          We find further support for rejecting the Commission's


                              - 20 -
reliance on the numerous above-cited statutes and regulations for

support of its argument that the Department of Human Rights is a

party of record in the administrative rules and statutes

themselves.   For example, the administrative rules provide for

the Department of Human Rights to submit a brief "in a matter

where it is not a party."   56 Ill. Adm. Code §5300.980 (Conway

Greene CD-ROM June 2003).   Thus, the rules recognize the

Department of Human Rights is not always a party.   Moreover, as

the Sheriff's Department notes, many of the rules cited by the

Commission as support for finding the Department of Human Rights

was a party of record distinguish between parties and the

Department of Human Rights by requiring certain pleadings to be

served on both the parties and the Department of Human Rights.

If the Department of Human Rights is already considered a party,

the remaining language is meaningless.   See Mora v. Industrial

Comm'n, 312 Ill. App. 3d 266, 272, 726 N.E.2d 650, 654-55 (2000)

(When construing an administrative rule, the court stated "[i]t

is a basic tenet of statutory construction that a statute should

be construed so that no word or phrase is rendered superfluous or

meaningless").

   B. Is the Sheriff's Department Strictly Liable for Yanor's
                  Sexual Harassment of Feleccia?

          "Section 2-102(D) of the Act provides that an employer

is liable for (1) a supervisor's sexual harassment of an employee

and (2) a nonsupervisory employee's sexual harassment of an

                              - 21 -
employee 'if the employer becomes aware of the conduct and fails

to take reasonable corrective measures.'"    Pinnacle Limited

Partnership v. Human Rights Comm'n, 354 Ill. App. 3d 819, 829,

820 N.E.2d 1206 (2004), quoting 775 ILCS 5/2-102(D) (West 2002).

The Sheriff's Department contends it cannot be held strictly

liable because Yanor was not Feleccia's supervisor and he did not

have the authority to affect the terms or conditions of

Feleccia's employment.   Feleccia and the Commission respond that

because Yanor was a supervisor with the Sheriff's Department, it

is immaterial that he was not Feleccia's supervisor.     We agree

with the Sheriff's Department.

          The specific statute at issue is section 2-102(D) of

the Act (775 ILCS 5/2-102(D) (West 2004)).    That section makes it

a civil rights violation for:

               "any employer, employee, agent of any

          employer, employment agency or labor

          organization to engage in sexual harassment;

          provided, that an employer shall be

          responsible for sexual harassment of the

          employer's employees by nonemployees or

          nonmanagerial and nonsupervisory employees

          only if the employer becomes aware of the

          conduct and fails to take reasonable

          corrective measures."    775 ILCS 5/2-102(D)


                                - 22 -
            (West 2004).

The parties do not cite, nor has our research led us to, a

provision in the Act defining who is a managerial or supervisory

employee.

            The Commission and Feleccia cite Board of Directors,

Green Hills Country Club v. Human Rights Comm'n, 162 Ill. App. 3d

216, 221, 514 N.E.2d 1227, 1230-31 (1987), and Geise v. Phoenix

Co. of Chicago, Inc., 159 Ill. 2d 507, 518, 639 N.E.2d 1273, 1277

(1994), for the proposition that section 2-102(D) of the Act

imposes strict liability on employers when an employee has been

sexually harassed by a supervisor regardless of whether the

employer knew of the offending conduct.    This proposition is

correct.    However, in both those cases, the supervisor who

harassed the employee was the employee's supervisor who had

control over the employee.    In Green Hills Country Club, the

harasser was the club manager who had the power to change the

complainant from a salaried employee to an hourly employee,

relieve her of her position, and reduce her hours of employment.

Green Hills Country Club, 162 Ill. App. 3d at 218, 514 N.E.2d at

1229.   In Geise, the harasser was the employer's national sales

manager and Geise alleged she was fired "'as a measure by [the

national sales manager] to retaliate against [Geise] for her

failure to submit to his sexual advances and her attempts to

inform [the employer] of his actions.'"    Geise, 159 Ill. 2d at


                               - 23 -
511, 639 N.E.2d at 1274.   That is not the case here.   Here, the

evidence shows Yanor did not have any authority over Feleccia or

the conditions of her employment.   In their appellate briefs

submitted prior to oral argument, neither the Commission nor

Feleccia cited a case or statute that dictates an employer is

strictly liable when an employee is sexually harassed by a person

who holds a supervisory position, albeit a position in a

different department where that person does not have any

supervisory control or authority over the employee alleging

harassment.   Our research has not led us to such a case.

          As stated, the Act does not provide guidance as to who

is a manager or supervisor for purposes of imposing strict

liability on an employer for the actions of a managerial or

supervisory employee.   Thus, "it is assumed that words used in

the statute were intended to have their ordinary and popularly

understood meaning."    Winks v. Board of Education of Normal

Community Unit School District No. 5 of McLean County, 78 Ill. 2d

128, 137, 398 N.E.2d 823, 827 (1979).    When seeking to ascertain

the ordinary and popularly understood meaning of words used in a

statute it is helpful to refer to dictionary definitions.       Winks,

78 Ill.2d at 137, 398 N.E.2d at 827.    Black's Law Dictionary

defines "supervisor" as "any individual having authority to hire,

transfer, suspend, lay off, recall, promote, discharge,

discipline, and handle grievances of other employees, by


                               - 24 -
exercising independent judgment."    Blacks Law Dictionary 1452

(7th ed. 1999).    A "manager" is "[a] person who administers or

supervises the affairs of a business, office, or other

organization."    Black's Law Dictionary 972 (7th ed. 1999).    Yanor

did not possess any of these powers as they relate to Feleccia

and thus the Sheriff's Department is not strictly liable for his

actions.    Instead, Yanor was a coemployee of Feleccia's.   As

such, the Sheriff's Department is only liable for his harassment

of Feleccia if the Sheriff's Department knew or should have known

about the harassment and failed to take reasonable corrective

measures.    See 775 ILCS 5/2-102(D) (West 2004).   Here, the

evidence shows the Sheriff's Department took corrective measures

upon learning of Yanor's harassment of Feleccia.     It launched an

investigation into who wrote the ficticious Department of Public

Health letter.    Upon learning Yanor was the author of the letter,

the Sheriff's Department suspended Yanor for four days without

pay and issued Yanor a letter of reprimand.

            The parties do not dispute that there would be no

strict liability had this been a federal lawsuit.     Moreover, at

oral argument, we asked the parties whether they were aware of

any other court in any jurisdiction that has held an employer

strictly liable under facts similar to this case, i.e., where the

harasser had managerial or supervisory control over some

employees but had no control over the person allegedly harassed.


                               - 25 -
Neither party was aware of such a case.     We gave the parties

additional time to research the issue and submit supplemental

briefs to this court.   The parties have done so.    Our review of

the supplemental briefs and the cases cited therein, in addition

to our own research, reveals no cases where strict liability was

imposed when (1) the statute at issue had similar language to

section 2-102(D) of the Act and (2) the facts were similar to

those present in this case.   We are unwilling to stretch the

language of section 2-102(D) to impose strict liability on the

Sheriff's Department for Yanor's conduct.

          Because we have concluded the Sheriff's Department is

not strictly liable for Yanor's conduct and the Sheriff's

Department took corrective measures upon learning of that

conduct, we need not address the other issues involved in this

case.

                          III. CONCLUSION

          For the reasons stated, we reverse the Commission's

order.

          Reversed.

          STEIGMANN, P.J., and COOK, J., concur.




                              - 26 -